DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Claims 1-26, 51, 76-79 and 91-94 were previously pending, with claims 10, 11, 14-17, 22-26, 76-79 and 91-93 withdrawn from consideration. Applicant amended claims 1 and 51 and cancelled claim 4. Claims 1-3, 5-9, 12, 13, 18-21, 51 and 94 are under consideration.
Applicant’s claim amendments did not overcome the previously presented claim rejections for reasons given in the “Response to Arguments” below.
This office action contains new grounds for rejection.
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-9, 12, 13, 18-21, 51 and 94 under 35 U.S.C. 103 over Pushkarev et al., Jones et al., Hu et al. and Leamon et al., Applicant argues the following:
“The Office may establish a prima facie case of obviousness by showing that "the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference." MPEP 2143.
In a rejection based on inherency, the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). Further, "in relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)(emphasis in original). See also MPEP § 2112 IV.
Independent claims 1 and 51 have been amended to specify that the amplification in step (c) of these claims comprises “PCR amplification across a genomic region of at least 3.5 megabase pairs (Mbp) in length.” Applicants submit that the cited references, either alone or in combination, do not teach or suggest amplification across a genomic region of at least 3,5 Mbp in length.
The Examiner alleged that “Pushkarev et al. teach obtaining about a 1000 unique sequenced fragments with an average length of kb (Fig. 2 [104]), therefore they inherently teach sequencing at least 6 Mb of the genome.” Office Action at page 4 (emphasis added). Applicant respectfully disagrees. Pushkarev does not teach or suggest that such distinct amplified fragments are from a single genomic region of the genome. Rather, Pushkarev stated that “most of the fragments within each partitioned portion were a result of amplification of a fragment originating from a disjoint set of locations on the genome.” Pushkarav at [0106] (emphasis added). Accordingly, one of skill in the art would understand that such distinct amplified fragments do not necessarily correspond to sequences that cover a single genomic region of at least 3.5 Mbp in length. Rather, the skilled artisan would understand that such fragments may be scattered across different disjointed regions of the genome. Furthermore, Pushkarev further discloses that fragments can include overlapping fragments that may be computationally discarded. See, e.g., Pushkarev at [0097], Accordingly, even assuming that fragments could hypothetically be from a single genomic region, one of skill in the art would understand that multiplying the average length of the fragments by the total number may overestimate the size of the genome covered by these fragments, as some of them may be overlapping and thus discarded. Accordingly, Pushkarev does not inherently teach or suggest PCR amplification across a single genomic region of at least 3.5 Mbp in length.
None of the other cited references cure the above deficiency of Pushkarev. Jones et al. teaches the detection of mutation in 24 genes associated with congenital disorders of glycosylation (CDG). The method of Jones utilizes a library of amplicons having a total sequence of 101 kb (page 4). Jones, however, does not each or suggest amplification “across a genomic region of at least 3.5 Mbp in length” as set forth in the present claims.
Hu et al. teaches screening for mutations in X-linked mental retardation genes by next generation sequencing. Although Hu et al. states that “an average of 402 Mb could be unambiguously mapped to the reference genome sequence (NCBI build 36.1), out of which 67.9% map within the amplicons” (page 42, 4th par. Right col.), it is unclear whether these mapped sequences correspond to the length of a single genomic region sequenced or just a total number of base pairs of all the reads combined. Therefore, Applicant submits Hu et al. does not teach or suggest amplification “across a genomic region of at least 3.5 Mbp in length” as set forth in the present claims.
The Examiner alleges that Leamon et al. teaches amplification of 10,000 or 50,000 targets of length from 100-500 bp in a single multiplex reaction. Based on this teaching, the Examiner concludes that Leamon inherently teaches amplification of regions spanning at least 100 Mb. Office Action at page 6 (emphasis added). Applicant submits, however, that Leamon is silent with respect to amplification across a genomic region of at least 3.5 Mbp in length, as set forth in the present claims. Instead, Leamon explicitly contemplates amplifying up cumulative regions up to 1 Mb, stating “a need for new methods…that use PCR to enrich one or more genomic regions of interest (which may be, for example, cumulative regions of 1 kb to 1 Mb) for subsequence sequencing” (paragraph [0203]) (emphasis added). Thus, one of skill in the art one of skill in the art would understand that the amplified targets of Leamon et al. do not necessarily correspond to sequences that cover a single genomic region of at least 3.5 Mbp in length. Rather, the skilled artisan would understand that such targets may be scattered across different disjointed regions of the genome.”
	Response
	Applicant argues limitations which are not present in the claims. Specifically, the claims do not require amplification of a single genomic region of at least 3.5 Mb in length. The rejection is maintained.
Claim Interpretation
A limitation “…wherein the amplifying comprises PCR amplification across a genomic region of at least 3.5 megabase pairs (Mbp) in length” can be interpreted as amplification of a single region of at least 3.5 Mbp or amplification of multiple portions of genome adding up to at least 3.5 Mbp. The rejection under 35 U.S.C. 103 is based on the latter interpretation.
The limitation of claim 1 “…each discrete partition contains an individual nucleic acid molecule…” is interpreted as each partition containing more than a single molecule in view of the comprising language.
Applicant did not define the term “highly polymorphic”, therefore any region containing variants is considered to anticipate this term.
Applicant did not define the terms “short-read length sequencing” and “long-read length sequencing”, therefore any sequencing method is considered to anticipate these terms.
Applicant did not define the term “high-accuracy sequencing”, therefore any sequencing method is considered to anticipate this term.
Maintained Rejection
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-3, 5-9, 12, 13, 18-21, 51 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Pushkarev et al. (US 2013/0079231 A1; published March 2013; cited in the IDS), Jones et al. (Gen. Med., vol. 13, pp. 921-932, 2011), Hu et al. (HUGO J., vol. 3, pp. 41-49, 2009) and Leamon et al. (US 2012/0295819 A1; published November 2012; previously cited).
A) Regarding claims 1, 51 and 94, Pushkarev et al. teach a method of sequencing for sequencing targeted portions of a genome, the method comprising:
(a) providing starting genomic material (Fig. 1; [0008]; [0023]); 
(b) distributing individual nucleic acid molecules from the starting genomic material into discrete partitions such that each discrete partition contains an individual nucleic acid molecule (Fig. 1; [0008]-[0009]; [0026], where anywhere from 1 to 10,000 molecules per partition ate taught; [0063]-[0065]);
(c) amplifying targeted portions of at least some of the individual nucleic acid molecules in the discrete partitions to form a population of amplicons, wherein the targeted portions are one or more regions of an exome or one or more regions of a gene of interest,  wherein the amplifying comprises PCR amplification across a genomic region of at least 3.5 megabase pairs (Mbp) in length ([0010]; [0027]; [0029], which teaches amplification using adapter primers; [0067]-[0069]; Pushkarev et al. teach obtaining about a 1000 unique sequenced fragments with an average length of 6 kb (Fig. 2; [0104]), therefore they inherently teach sequencing at least 6 Mb of the genome);
(d) barcoding the population of amplicons to form a plurality of barcoded fragments of the amplicons, wherein fragments within a given discrete partition each comprise a common barcode, thereby associating each fragment with the individual nucleic acid molecule from which it is derived ([0010]; [0078]-[0081]); 
(e) obtaining sequence information from the plurality of fragments thereby sequencing one or more selected portions of a genome ([0011]; [0085]-[0094]).
Regarding claim 2, Pushkarev et al. teach polymorphic regions (Fig. 4; [0105]).
Regarding claim 3, Pushkarev teach de-novo sequencing ([0020]).
Regarding claim 5, Pushkarev et al. teach obtaining about a 1000 unique sequenced fragments with an average length of 6 kb (Fig. 2; [0104]), therefore they inherently teach sequencing at least 6 Mb of the genome.
Regarding claims 7 and 8, Pushkarev et al. teach short-read and long-read high accuracy sequencing ([0085]-[0094]).
Regarding claim 9, Pushkarev et al. teach the sequence information retains the molecular context of originating nucleic acid ([0020]; [0038]; [0051]; [0053]).
Regarding claims 12 and 13, Pushkarev et al. teach assembling the obtained sequences into contigs ([0095]-[0099]).
Regarding claims 18 and 19, Pushkarev et al. teach adapters with barcodes containing additional sequences such as primers, etc. ([0030]).
Regarding claim 20, Pushkarev et al. teach barcodes containing between 3 and 15 or more nucleotides ([0055]). Since there are about 1,000,000 barcode molecules with 10 nucleotides, Pushkarev et al. teach at least 700,000 barcodes.
Regarding claim 21, Pushkarev et al. teach at least 1000x fold amplification of the sequences [0069]).
B) Pushkarev et al. teach that the genomic sequences within partitions can be amplified by PCR, and teach a specific embodiment where PCR is performed using adapter-based primers, Pushkarev et al. do not teach amplification of target regions using target-specific primers or primers containing uracil.
C) Regarding claim 1 and 51, Jones et al. teach detection of mutations in 24 genes associated with congenital disorders of glycosylation (CDG) by next generation sequencing of 387 amplicons of the 24 genes. The amplicons were generated using target-specific primers and amplification was performed in droplets or microfluidic partitions (Table 1; page 922, paragraphs 6-7; page 923, paragraphs 1-5 and 8-9; page 925).
Regarding claim 1 and 51, Hu et al. teach screening for mutations in 86 X-linked mental retardation genes by next generation sequencing of amplicons obtained by target-specific PCR in droplets (page 46, last paragraph; page 47-48; page 42, paragraphs 6-8). Hu et al. teach covering 402 Mb of the genome (page 42, 8th paragraph).
Regarding claims 1, 51 and 6, Leamon et al. teach preparation of a library of nucleic acid fragments by fragmentation of original material using PCR with primers containing uracil, which prevents amplification of primer sequences. Leamon et al. teach amplification of 10,000 or 50,000 targets of length from 100-500 bp in a single multiplex reaction, therefore they inherently teach amplification of regions spanning at least 100 Mb. Finally, Leamon et al. teach amplification of fragments containing SNPs or STRs and further sequencing the amplified library (Fig. 1 and 2; [0055]; [0060]-[0061]; [0080]-[0082]; [0099]; [0104]-[0108]; [0110]; [0165]-[0168]; [0187]; [0192]; [0194]; [0198]; [0201]; [0304]; [0314]; [0322]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used primer-specific target amplification as suggested by Jones et al., Hu et al. and Leamon et al. in the method of sequencing of Pushkarev et al. The motivation to do so would have been that target-specific amplification allowed for enrichment of desired genomic regions for further sequencing analysis. The motivation to do so would have been that the methods of Jones et al., Hu et al. and Leamon et al. allowed amplification of specific target sequences containing polymorphisms, therefore significantly reducing complexity of the original nucleic acid sample. As stated by Jones et al. (page 926, third paragraph:
“In this study, the use of NGS technology to accurately identify mutations in positive control CDG patients is described. Sequence enrichment by RainDance and Fluidigm technology amplified most of the targeted coding sequences with high sensitivity, specificity, and accuracy. Samples that failed to amplify were PCR amplified and sequenced separately (Table
3). The fact that all the disease-causing mutations were detected by NGS establishes that this method is reliable for mutation detection in the clinical laboratory. These results demonstrate the robustness of this technology for sequencing many genes and its potential to provide a rapid and accurate molecular diagnosis in CDG patients who currently lack genetic characterization.”
	Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have realized that target-specific amplification of the long partitioned molecules of Pushkarev et al. would achieve three goals in one step: DNA fragmentation, target enrichment and barcoding. Therefore instead of adapter ligation and adapter-based amplification, followed by fragmentation and barcoding, target-specific amplification with barcoded primers within the partition would achieve the same goals more efficiently and provide just the regions of interest for further analysis.
New Grounds for Rejection
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 1-3, 5-9, 12, 13, 18-21, 51 and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A) Claims 1-3, 5-9, 12, 13 and 18-21 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “wherein the amplifying comprises PCR amplification across a genomic region of at least 3.5 megabase pairs (Mbp) in length”. It is not clear whether the amplification of the at least 3.5 Mbp is performed in each droplet or the amplified length is achieved as a sum of amplicons in multiple droplets.
	B) Claim 51 is indefinite over the recitation of “wherein the amplification comprises PCR amplification across a genomic region of at least 3.5 megabase pairs (Mbp) in length”. It is not clear whether the amplification of the at least 3.5 Mbp is performed in each droplet or the amplified length is achieved as a sum of amplicons in multiple droplets.
18.	No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 21, 2021